DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US. 20090248028A1).
Re claim 1, Alexander discloses an apparatus (Fig. 1, Fig. 2) comprising: a first component (102); a second component (101); and a locking element (104) adapted to selectively couple the first and second components together (Fig. 3), wherein the locking element is moveable between a first position (Fig. 10) and a second position (Fig. 2 ), wherein the apparatus is adapted to secure a catheter between the first and second components when the locking element is in the first position (the catheter 802a-b.Fig. 10, abstract, ¶0041), and wherein the catheter is moveable with respect to the apparatus when the locking element is in the second position (Fig. 2, before locking the first and second component).  
Re claim 2, Alexander discloses wherein the locking element is adapted to translate relative to at least one of the first and second components in a direction normal to a major 
Re claim 3, Alexander discloses wherein the first and second components define a receiving portion (110, 114, and 118 and or between the 102 and 101) adapted to receive and secure the catheter, and wherein the receiving portion has a flared end ( the flare end of 114, or 128, Fig. 1, Fig. 10, wherein 804 can be catheter ¶0022).  
Re claim 4, Alexander discloses wherein the first component comprises a plurality of posts extending from an inner surface (¶0032 wedges 108a-b can be considered a post according to the current application‘s definition of the post is an extension of the first component surface that fit in a recess on a second component see ¶0036 of the PGPUP of the current application, wherein 108a-b received in a guide 130a see ¶0032), and wherein an innermost surface of at least one of the plurality of posts is contiguous with the receiving portion (Fig. 2).  
Re claim 5, Alexander discloses wherein the plurality of posts is adapted to maintain the catheter in close proximity to the receiving portion when the locking element is in the second position (¶0035, Fig. 1).  
Re claim 6, Alexander discloses wherein the first and second components are spaced apart from one another when the locking element is in the first position (Fig. 2).  
Re claim 7, Alexander discloses wherein the locking element comprises: a central segment (screw 104); a first end segment disposed at a first longitudinal end of the central segment (thread teeth); and a second end segment disposed at a second longitudinal end of the central segment (104 head), wherein the first and second segments are adapted to contact outer surfaces (annotated Fig. 2 of Alexander) of the first and second components, respectively, when the locking element is in the first position (Fig. 3).  

    PNG
    media_image1.png
    452
    576
    media_image1.png
    Greyscale

Annotated Fig. 2 of Alexander
Re claim 8, Alexander discloses wherein the locking element comprises a first material, wherein the first and second components comprise a second material, and wherein the first material is more resistant to deformation than the second material (¶0027).  
Re claim 9, Alexander discloses wherein the locking element is not readily removable from an opening in the first component (Fig. 3).
Re claim 10, Alexander discloses an apparatus (Fig. 1) comprising: a first component (102); a second component (101); and a locking element (104) adapted to selectively couple the first and second components together (Fig.10), wherein the apparatus is adapted to selectively secure a catheter (802, 504) between the first and second components, and wherein nearest major surfaces of the first and second components are spaced apart from one another when the catheter is selectively secured to the apparatus (Fig. 8, ¶0027, abstract).  
Re claim 11, Alexander discloses wherein the catheter is visible through a gap between the first and second components when the catheter is secured to the apparatus (Fig. 10).  
Re claim 12, Alexander discloses wherein the locking element is adapted to selectively move between a first position (Fig. 10) and a second position (Fig. 3), wherein the apparatus is adapted to secure a catheter at a relatively fixed position with respect to the apparatus when the locking element is in the first position (Fig. 10, abstract, ¶0027), and wherein the catheter is moveable with respect to the apparatus when the locking element is in the second position (Fig. 3).  
Re claim 13, Alexander discloses wherein the apparatus is adapted to provide a tactile indication to a user when the locking element is locked (as the 118a-b are closeable or 102 lock on the catheter between 128 and 126a-b, Alexander disclose).  
Re claim 14, Alexander discloses wherein the apparatus comprises a receiving portion (114a, 116a, 118a and the opening between 128 and 126) adapted to receive and secure the catheter between the first and second components (Fig. 10, ¶0027, abstract), and wherein the receiving portion has a flared end (Fig. 10).  
Re claim 15, Alexander discloses wherein the apparatus further comprises a second receiving portion adapted to receive and secure a second catheter between the first and second components (114b, 116b, 118b and the opening between 128 and 126), wherein the second receiving portion has a flared end, and wherein the flared ends of the first and second receiving portions are contiguous with one another (Fig. 10).  
Re claim 16, Alexander discloses wherein the locking element is centrally disposed along the first component and extends through at least one of the first and second components (104, Fig. 10).  
Re claim 17, Alexander discloses wherein the first component comprises a first alignment element (108a-b), wherein the second component comprises a second alignment element (130a-b), and wherein the first and second alignment elements are complimentary, and wherein the first and second alignment elements are adapted to prevent improper assembly of the first and second components with respect to one another (Fig. 10, ¶0028).   
Re claim 18, Alexander discloses an apparatus adapted to secure a catheter to a body (abstract, Fig. 10), wherein the apparatus is adapted to provide substantially equal compressive force to the catheter along a substantial entire engagement interface of the apparatus and catheter (¶0028, the force as the thread will give an equal force to 102), wherein the apparatus is selectively lockable by a locking element (¶0028), and wherein the apparatus is adapted to secure the catheter to the body without adhesive material (abstract).  
Re claim 19,  Alexander discloses wherein apparatus comprises a receiving portion (between 128 and 126 or 114, 116, 118) adapted to receive and secure the catheter (Fig. 10), the receiving portion includes a first receiving portion (114a, 116a , 118a , and portion close to 126a) on a first component of the apparatus (Fig. 3) and a second receiving portion on a second component of the apparatus (114b, 116b , 118b , and portion close to 126b), the first component comprises a plurality of posts disposed immediately adjacent to the first receiving portion ((¶0032 wedges 108a-b can be considered a post according to the current application‘s definition of the post is an extension of the first component surface that fit in a recess on a second component see ¶0036 of the PGPUP of the current application, wherein 108a-b received in a guide 130a see ¶0032), the second component comprises a plurality of recesses (130a,130b) disposed immediately adjacent to the second receiving portion, and the plurality of posts is adapted to be received in the plurality of recesses when the apparatus is in a locked position (Fig. 10).  
Re claim 20, Alexander discloses wherein the plurality of posts is adapted to maintain the catheter in close proximity to the first receiving portion when the apparatus is in an unlocked position (Fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783          

/Lauren P Farrar/Primary Examiner, Art Unit 3783